DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s amendment filed October 28, 2020. Claims 1-15 are pending in the application. Claims 1, 8, 10, and 12 have been amended. Claims 1-15 will presently be examined to the extent they read on the elected subject matter of record.

Status of the Claims
The rejection of claims 1-15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/227,324 (‘324) in view of the Piper™ Herbicide Safety Data Sheet (2015, Valent) and the Fierce Herbicide Label (2014, Valent) is withdrawn due to Applicant’s submission and approval of a Terminal Disclaimer.
The rejection of claims 8-13 rejected under 35 U.S.C. 103 as being unpatentable over Sievernich et al. (US 2011/0065579) in view of Lee et al. Abstract (CN 104396982), Derwent Abstract, (Lee et al.), Shroff et al. (US 2016/0174551) and CN10229321(Zhang, with translation) is withdrawn due to Applicant’s amendment to the claims.  
The rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Sievernich et al. (US 2011/0065579) in view of Lee et al. Abstract (CN 104396982 Derwent Abstract, Lee et al.), Shroff et al. (US 2016/0174551) and CN10229321  is withdrawn due to Applicant’s amendment to the claims.  
The rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over Sievernich et al. (US 2011/0065579) in view of Lee et al. Abstract (CN 104396982 Derwent Abstract, Lee et al.), Shroff et al. (US 2016/0174551) and CN10229321 (Zhang, with translation) as applied to claims 1-10, 12 and 14-15 above, and further in view of Kovar et al. (WO 2017/083409) and Veegum®/Van Gel®: The Products (2015, RT Vanderbilt) is withdrawn due to Applicant’s amendment to the claims.  
The rejection of claims 14 and 15 under 35 U.S.C. 103 as being unpatentable over Sievernich et al. (US 2011/0065579) in view of Lee et al. Abstract (CN 104396982), Derwent Abstract, (Lee et al.), Shroff et al. (US 2016/0174551) and CN10229321(Zhang, with translation) is maintained.
Rejections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections are either reiterated or newly applied.  They constitute the complete set of rejections presently being applied to the instant application.


Terminal Disclaimer
The terminal disclaimer filed on October 28, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Application No. 16/227,324 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The examiner notes that claim 15 is directed to a method of claim 12, wherein the composition of claim 1 is applied sequentially or concurrently with a compound selected from the group consisting of glyphosate, glufosinate, dicamba, 2,4-D and mixtures thereof. Claim 12 is a composition claim. Claim 15 should be dependent from claim 14 and will be examined with claim 14. 
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sievernich et al. (US 2011/0065579) in view of Lee et al. Abstract (CN 104396982), Derwent Abstract, (Lee et al.), Shroff et al. (US 2016/0174551) and CN10229321(Zhang, with translation).  
Applicant’s Invention

Determination of the scope of the content of the prior art
(MPEP 2141.01)
Regarding claim 14, Sievernich et al. teach the use of the composition for controlling undesirable vegetation for burndown, i.e. for controlling undesirable vegetation in a locus, where crops will be planted, before planting or emergence of the crop (page 1, paragraph 25) (claim 14, instant application). 
Regarding claim 15, Sievernich et al. teach a herbicidal composition which comprises: a) at least one herbicide A selected from glyphosate, glufosinate and their salts, and b) a herbicide B which is 3-[5-(difluoromethoxy)-1-methyl-3-(trifluoromethyl)pyrazol-4-ylmethylsulf- onyl]-4,5-dihydro-5,5-dimethyl-1,2-oxazole [common name: pyroxasulfone] and at least one further herbicide (Abstract). Sievernich et al. teach examples of compounds of formula C.2.2 include and in particular, flumioxazin (page 7, paragraph 136, page 10, paragraph 249, paragraph 251). Sievernich et al. teach in a continuation of Table 1 (Herbicide A is glyphosate, Herbicide B is pyroxasulfone (page 29, paragraph 507). Sievernich et al. teach compound 629 comprises as herbicide C1, flumioxazin and herbicide C2 is metribuzin. Sievernich et al. teach compound 649 comprises herbicide C1, flumioxazin, herbicide C2, metribuzin and herbicide C3, dicamba (page 34, compound 629 and compound 649). Sievernich et al. teach that compound 629 comprises glyphosate, pyroxasulfone, flumioxazin, and 
Sievernich et al. teach the composition formulations are in the form of aqueous solutions (page 40, paragraph 580). Sievernich et al. teach depending on the formulation type, they comprise one or more liquid or solid carriers, if appropriate surfactants, such as dispersants, wetting agents, organic and inorganic thickeners, bactericides, antifreeze agents, and antifoams (page 40, paragraph 581). Sievernich et al. teach suitable carriers include ammonium sulfate (page 40, paragraph 582). Sievernich et al. teach suitable surfactants include phenolsulfonic acids, condensates of naphthalene with phenol and polyvinyl alcohol (page 40, paragraph 583). Sievernich et al. teach examples of thickeners include polysaccharides and Veegum®, which is magnesium aluminum silicate (page 40, paragraph 584). Sievernich et al. teach the antifoams are silicone emulsions (page 40, paragraph 585). Sievernich et al. teach bactericides are added for stabilizing the aqueous herbicidal formulations. Examples include benzisothiazolinones (Acticide MBS from Thor Chemie). Acticide MBS is a 1,2-benziosothiazolin-3-one preservative (page 40, paragraph 586). Sievernich et al. teach the concentrations of the active ingredients in the formulations can be varied within wide 

Ascertainment of the difference between the prior art and the claims
	(MPEP 2141.02)
Sievernich et al. do not specifically disclose examples wherein the composition comprises the salting-out agent or polyvinyl alcohol. It is for this reason Lee et al., Shroff et al. and Zhang are added as secondary references.
Lee et al. teach an herbicidal composition comprising flumioxazin and diuron. Lee et al. teach the auxiliary materials comprise a wetting agent, dispersant, thickening agent, antifreeze, defoaming agent and filler. The filler is sodium sulfate or ammonium sulfate (page 2, Agriculture) (claim 1, hydroxyethyl cellulose).
Shroff et al. teach a ZC composition comprising a) a microencapsulated pendimethalin and b) a suspension concentrate of a co-herbicide (page 15, claim 1). Metribuzin is a preferred co-herbicide (page 2, paragraph 35; page 3, paragraphs 47 & 48). Shroff et al. teach the surfactant, polyvinyl alcohol is present in the formulation about 0.2% to about 5% by weight of the formulation (page 6, paragraphs 110 and 112). Shroff et al. teach the alkali or alkaline earth metal salt is in an amount of from about 2% to 55% by weigh to the formulation (page 6, paragraph 113). Shroff et al. teach the anti-foam agent is from about 0.01 to about 0.01% to about 5% by weight of the formulation (page 6, paragraph 119). 
Zhang teaches weeding compositions comprising rimsulfuron and metribuzin. Zhang teaches in example 9 a suspension comprises 35% metribuzin and 2.4 % polyvinyl alcohol (page 8/13, paragraphs 101-102, translation).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Sievernich et al., Lee et al., Shroff et al. and Zhang and formulate a herbicidal composition comprising a salting-out agent, particularly ammonium sulfate, and polyvinyl alcohol. Sievernich et al. teach a composition comprising glyphosate, pyroxasulfone, flumioxazin and metribuzin used to control undesirable vegetation. One of ordinary skill in the art before the effective filing date of the invention would have been motivated to use a salting-out agent and polyvinyl alcohol in the composition taught by Sievernich et al. because Sievernich et al. specifically teach the compositions comprise carriers and surfactants, including ammonium sulfate and polyvinyl alcohol, respectively. One of ordinary skill in the art would have been motivated to use known auxiliaries customarily used in the crop protection art such as ammonium sulfate and polyvinyl alcohol, as evidenced by the prior art references, Lee et al., Shroff et al., and Zhang. Lee et al. teach an herbicidal composition comprising flumioxazin which comprise a filler, wherein the filler is ammonium sulfate. Shroff et al. and Zhang teach the use of polyvinyl alcohol in compositions comprising metribuzin as a surfactant. As such, the skilled artisan would have been motivated to combine the salting-out agent ammonium sulfate and polyvinyl alcohol in the compositions taught by Sievernich et al. with a reasonable expectation of success, as a person with ordinary skill has good reason to pursue known options within his or technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.
Response to Arguments
Applicant's arguments filed October 28, 2020 have been fully considered but they are not persuasive. Applicant argues that Sievernich does not teach the claimed composition wherein the only three active ingredients consists of metribuzin, flumioxazin, and pyroxasulfone; a salting-out agent; and polyvinyl alcohol. In response to Applicant’s argument, claim 14 is directed to a method of controlling a weed comprising applying the composition of clam 1 to the weed or an area in need of weed control. Claim 15 recites the composition of claim 1 is applied sequentially or concurrently with a compound selected from the group consisting of glyphosate, glufosinate, dicamba, 2,4-D and mixtures thereof. All limitations of claim 15 are read into claim 14, including the addition of another herbicide. As such, Sievernich et al. teach a composition comprising glyphosate, pyroxasulfone, flumioxazin and metribuzin used to control undesirable vegetation. Therefore, it would have been obvious to one of ordinary skill in the art to one of ordinary skill in the art the Sievernich et al., as modified by Lee et al., Shroll et al. and Zhang, teach the method of controlling a weed by the application of glyphosate, pyroxasulfone, flumioxazin and metribuzin.


New Rejections Necessitated by Amendments filed October 28, 2020
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over the Fierce Herbicide Label (2016, Valent, Fierce) in view of Lee et al. Abstract (CN 104396982), Derwent Abstract, (Lee et al.), Shroff et al. (US 2016/0174551) and CN10229321(Zhang, with translation).  
Applicant’s Invention
Applicant claims an aqueous herbicidal composition comprising: only three active ingredients consisting of metribuzin, flumioxazin, and pyroxasulfone; a salting out agent; and polyvinyl alcohol. Applicant claims a method of controlling a weed comprising applying the composition of claim 1 to the weed or an area in need of weed control. 
Determination of the scope of the content of the prior art
(MPEP 2141.01)
Regarding claims 1, 8, 9, 10, and 12, Fierce teaches an herbicide containing flumioxazin and pyroxasulfone (page 1, Active Ingredients). Fierce teaches Fierce Herbicide provide residual control of suspectible weeds in labeled crops and provides additional burndown activity when used as part of a burndown program. Weeds controlled by Fierce Herbicide are listed in Table 1 (page 4, col. 2, Product Information). Fierce teaches Fierce Herbicide is tank-mixed with metribuzin (page 10, col. 2, Directions for Soybean, Tank Mixes). 
	Fierce teaches additives can be used with Fierce Herbicide (page 14, col. 2, Additives).
Ascertainment of the difference between the prior art and the claims
	(MPEP 2141.02)
Fierce does not specifically disclose examples wherein the composition comprises the salting-out agent or polyvinyl alcohol, the salting-out agent is a salt having a molecular weight less than about 500 grams per mole and a water solubility of greater than about 20% w/w at a temperature from about 20 to about 25 degrees Celsius and wherein w/w denotes weight by total weight of the composition, the concentration of the salting-out agent as claimed in claim 6, the concentration of polyvinyl alcohol as claimed in claim 7 or the concentration of specific concentrations of metribuzin, flumioxazin, pyroxasulfone, salting-out agent and polyvinyl as claimed in claims 8, 9, 10, and 12.. It is for this reason Lee et al., Shroff et al. and Zhang are added as secondary references.
The teachings of Lee et al. Abstract, Shroff et al., and Zhang with respect to the 35 U.S.C. 103(a) rejection is hereby incorporated and are therefore applied in the instant rejection as discussed above. 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Fierce, Lee et al., Shroff et al. and Zhang and formulate a herbicidal composition comprising a salting-out agent, particularly ammonium sulfate, and polyvinyl alcohol. Fierce teaches Fierce Herbicide comprises pyroxasulfone, flumioxazin and is tank-mixed with metribuzin to control undesirable vegetation is soybean crops. One of ordinary skill in the art before the effective filing date of the invention would have been motivated to use a salting-out agent and polyvinyl alcohol in the Fierce Herbicide tank mixtures with metribuzin because it is taught to use additives in the mixtures. One of ordinary skill in the art would have been motivated to use known auxiliaries customarily used in the crop protection art such as ammonium sulfate and polyvinyl alcohol, as evidenced by the prior art references, Lee et al., Shroff et al., and Zhang. Lee et al. teach an herbicidal composition comprising flumioxazin which comprise a filler, wherein the filler is ammonium sulfate. Shroff et al. and Zhang teach the use of polyvinyl alcohol in compositions comprising metribuzin as a surfactant. As such, the skilled artisan would have been motivated to combine the salting-out agent ammonium sulfate and polyvinyl alcohol in the tank mixes taught by Fierce with a reasonable expectation of success, as a person with ordinary skill has good reason to pursue known options within his or technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). 
Regarding the limitation of claim 2, wherein the salting-out agent is a salt having a molecular weight less than about 500 grams per mole and a water solubility of greater than about 20% w/w at a temperature from about 20 to about 25 degrees Celsius and wherein w/w denotes weight by total weight of the composition, Lee et al. teach an herbicidal composition comprising flumioxazin which comprise a filler, wherein the filler is ammonium sulfate. One of ordinary skill in the art would find it obvious that ammonium sulfate, which is specifically claimed as the salting agent in claim 5, would have the claimed properties of claim 2, as a compound is not separable from its properties. By Applicant’s own admission in claim 5 ammonium sulfate is prior art, and thus would have the claimed properties in claim 2, of a molecular weight less than about 500 grams per mole and a water solubility of greater than about 20% w/w at a temperature from about 20 to about 25 degrees Celsius and wherein w/w denotes weight by total weight of the composition. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Fierce, Lee et al., Shroff et al. and Zhang and use the concentration of the salting-out agent, as claimed in claim 6, as a matter of routine experimentation and optimization. Fierce teaches Fierce Herbicide comprises pyroxasulfone, flumioxazin and is tank-mixed with metribuzin to control undesirable vegetation is soybean crops. Fierce teaches that flumioxazin is 33.5% of the composition, pyroxasulfone is 42.5% of the composition and other ingredients make us 24.0% of the composition. One of ordinary skill in the art would have been motivated to use varying amounts of the other components of the composition to formulate effective herbicidal compositions. In addition, Shroff et al. also teach that an alkali or alkaline earth metal salt is used in an amount of from about 2% to 55% by weight to the formulation, in compositions comprising metribuzin. As such, one of ordinary skill in the art would have been motivated to use teachings from prior art references as guidance to determine result effective formulations. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results, without evidence to the contrary.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Fierce, Lee et al., Shroff et al. and Zhang and use the concentration of polyvinyl alcohol, as claimed in claim 7, as a matter of routine experimentation and optimization. Fierce teaches Fierce Herbicide comprises pyroxasulfone, flumioxazin and is tank-mixed with metribuzin to control undesirable vegetation is soybean crops. Fierce teaches that flumioxazin is 33.5% of the composition, pyroxasulfone is 42.5% of the composition and other ingredients make us 24.0% of the composition. Based on this teaching, one of ordinary skill in the art would have been motivated to use varying amounts of the other components of the composition to formulate an effective herbicidal composition. In addition, Shroff et al. teach the surfactant, polyvinyl alcohol is present in the formulation about 0.2% to about 5% by weight of the formulation and Zhang teach polyvinyl alcohol is 2.1% by weight of the composition comprising metribuzin. As such, one of ordinary skill in the art would have been motivated to use teachings from prior art references as guidance to determine result effective formulations. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results, without evidence to the contrary.
Regarding the specific concentration of metribuzin, flumioxazin, pyroxasulfone, salting-out agent and polyvinyl as claimed in claims 8, 9, 10, and 12, one of ordinary skill in the art would have been motivated to use routine experimentation and optimization to determine the result effective composition. Fierce teaches that flumioxazin is 33.5% of the composition, pyroxasulfone is 42.5% of the composition and other ingredients make us 24.0% of the composition. Based on this teaching, one of ordinary skill in the art would have been motivated to use varying amounts of the other components of the composition to formulate an effective herbicidal composition. One of ordinary skill in the art would have been motivated to adjust a conventional working condition, such as determining effective amounts of the ingredients beneficially taught by the cited references, in addition to using the concentrations taught by the prior art references to determine the amount of all of the ingredients, metribuzin, flumioxazin, pyroxasulfone, the salt and polyvinyl alcohol to determine result effective weight percentages, as those claimed in claims 8, 9, 10, and 12. This is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results, without evidence to the contrary.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the Fierce Herbicide Label (2016, Valent, Fierce) in view of Lee et al. Abstract (CN 104396982 Derwent Abstract, Lee et al.), Shroff et al. (US 2016/0174551) and CN10229321 (Zhang, with translation) as applied to claims 1-10, 12 and 14-15 above, and further in view of Kovar et al. (WO 2017/083409) and Faers et al. (US 2018/0235208).
Applicant’s Invention
Applicant claims an aqueous herbicidal composition comprising: only three active ingredients consisting of metribuzin; flumioxazin; and pyroxasulfone; a salting-out agent; and polyvinyl alcohol. Applicant claims the composition further comprises an acrylic graft copolymer, an alkylphenol ethoxylate free nonionic wetter; propylene glycol, silicon emulsion, a mixture of 5-chloro-2-methyl-4-isothiazolin-3-one and 2-methyl-4-isothiazolin-3-one, and magnesium aluminum silicate. 
Determination of the scope of the content of the prior art
(MPEP 2141.01)
The teachings of The Fierce Herbicide Label, Lee et al. Abstract, Shroff et al., and Zhang with respect to the 35 U.S.C. 103(a) rejection is hereby incorporated and are therefore applied in the instant rejection as discussed above. 
Ascertainment of the difference between the prior art and the claims
	(MPEP 2141.02)
Fierce, Lee et al. Abstract, Shroff et al., and Zhang do not specifically disclose the composition comprises an acrylic graft copolymer, an alkylphenol ethoxylate free nonionic wetter, a mixture of 5-chloro-2-methyl-4-isothiazolin-3-one and 2-methyl-4-isothiazolin-3-one or the concentrations of the aqueous herbicidal suspension as claimed in claim 11. It is for this reason Kovar et al. and Faers et al. are added as secondary references.
Kovar et al. teach an aqueous liquid herbicide composition comprising a water-insoluble pesticide, flumioxazin, and one or more water-soluble pesticides, for example one or more of dicamba and 2,4-D (Abstract). Kovar et al. teach the composition comprises about 40% to about 50% by weight flumioxazin, about 3% to about 5% by weight of one or more wetting agents, about 1% to about 3% by weight of one or more dispersing agents, about 0.1% to about 0.2% by weight antifoam agent, about 5% to about 7% by weight antifreeze agent, about 0.1% to about 0.2% by weight thickening agent, about 0.1% to about 0.2% by weight preservative, and about 30% to about 49% by weight diluent (page 2, paragraph 9). Kovar et al. teach the suspension concentrate formulations comprise flumioxazin in combination with metribuzin (page 6, paragraph 30; page 10, paragraph 41). Kovar et al. teach the formulations comprising flumioxazin in combination with one or more additional actives exhibit prolonged shelf stability in the presence of a chelating agent, such as EDTA, and citric acid (page 12, paragraph 49). Kovar et al. teach exemplary dispersing agents include ATLOX™ 4894, a nonionic proprietary surfactant blend, an alkylphenol ethoxylate free nonionic wetter (page 12, paragraph 51). Kovar et al. further teach exemplary wetting agents include ATLOX™ 4913, a polymeric surfactant with an HLB of 12 is an acrylic graft copolymer (page 12, paragraph 52). Kovar et al. teach in Example 1 a suspension concentrate comprising:
 
    PNG
    media_image1.png
    376
    288
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    189
    288
    media_image2.png
    Greyscale
 
(page 16, Example 1, Table 1-page 17).
Faers et al. teach suspension concentrates comprising agrochemical compounds (Abstract). Faers et al. teach preferred herbicides include metribuzin (page 4, paragraph 87). Faers et al. teach suitable examples for preservatives are preparations containing 5-chloro-2-methyl-4-isothiazolin-3-one, 2-methyl-4-isothiazolin-3-one or 1, 2-benzisothiazol-3(2H)-one. Examples which may be mentioned include Kathon CG/ICP (Dow), Acticide SPX (Thor GmbH) and Proxel® GXL (Arch Chemicals).

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Fierce, Lee et al., Shroff et al., Zhang, Kovar et al. and Faers et al. and formulate a composition that comprises an acrylic graft polymer and an alkylphenol ethoxylate free nonionic wetter in the compositions taught by Fierce, as modified by Lee et al., Shroff et al., and Zhang. Fierce teaches Fierce Herbicide comprises pyroxasulfone, flumioxazin and is tank-mixed with metribuzin to control undesirable vegetation is soybean crops. Fierce teaches that additives can be added to the mixtures. One of ordinary skill in the art before the effective filing date of the invention would have been motivated to add an acrylic graft copolymer and an alkylphenol ethoxylate free nonionic wetter to the composition because Fierce teach that other components are added to the mixtures, including nonionic surfactants. One of ordinary skill in the art would have been motivated to add the specific acrylic graft copolymer and alkylphenol ethoxylate free nonionic wetter to the composition because Kovar et al. specifically teach that they are added to aqueous compositions comprising flumioxazin and metribuzin, two of the components of the composition taught by Fierce, as exemplary dispersing agents and wetting agents, ATLOX™ 4894 and ATLOX™ 4913, respectively. As one of ordinary skill in the art would have been motivated to use them in the compositions taught by Fierce, with a reasonable expectation of success. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Fierce, Lee et al., Shroff et al., Zhang, Kovar et al. and Faers et al. and use a mixture of 5-chloro-2-methyl-4-isothiazolin-3-one and 2-methyl-4-isothiazolin-3-one in the mixtures taught by Fierce. Fierce teaches Fierce Herbicide comprises pyroxasulfone, flumioxazin and is tank-mixed with metribuzin to control undesirable vegetation is soybean crops. Fierce teaches that additives can be added to the mixtures. One of ordinary skill in the art before the effective filing date of the invention would have been motivated to use a mixture of 5-chloro-2-methyl-4-isothiazolin-3-one and 2-methyl-4-isothiazolin-3-one in the mixtures taught by Fierce as the preservative because these preservatives are known to be used in the prior art, as evidenced by Faers et al. Faers et al. teach suitable examples for preservatives that are used in compositions comprising metribuzin are preparations containing 5-chloro-2-methyl-4-isothiazolin-3-one, 2-methyl-4-isothiazolin-3-one or 1, 2-benzisothiazol-3(2H)-one. Examples which may be mentioned include Kathon CG/ICP (Dow) and Acticide SPX (Thor GmbH), which are mixtures of 5-chloro-2-methyl-4-isothiazolin-3-one and 2-methyl-4-isothiazolin-3-one. Because the preservatives are known to be used in the agricultural art, one of ordinary skill would have been motivated to use any of the preservatives in the compositions with a reasonable expectation of success.  
Regarding the concentrations of the components of the composition claimed in claim 11, one of ordinary skill in the art would have been motivated to use the claimed concentration of the components as a matter of experimentation and optimization. First of all, one of ordinary skill in the art would have been motivated to formulate a composition comprising metribuzin, flumioxazin, pyroxasulfone, an acrylic graft copolymer, an alkylphenol ethoxylate free nonionic water, a silicone compound, 5-chloro-2-methyl-4-isothiazolin-3-one and 2-methyl-4-isothiazolin-3-one, propylene glycol, and magnesium aluminum silicate based on the teachings of Fierce, Lee et al., Shroff et al., Zhang and Kovar et al., in combination, as these are all conventional additives used in formulating herbicidal compositions. Fierce teaches that flumioxazin is 33.5% of the composition, pyroxasulfone is 42.5% of the composition and other ingredients make us 24.0% of the composition. One of ordinary skill in the art would have been motivated to adjust the amount of flumioxazin, pyroxasulfone and metribuzin in the composition to obtain the optimal herbicidal effect. As such, one of ordinary skill in the art would have been motivated to adjust a conventional working condition, such as determining effective amounts of the ingredients beneficially taught by the cited references. It would have been obvious to one of ordinary skill in the art to use the teachings of the prior art to determine the result effective amounts of the other components of the composition. Specifically one of ordinary skill in the art would have looked to the teaching of Kovar et al. to determine the amount of each of the auxiliary components in the composition. Kovar et al. teach the compositions comprise about 3% to about 5% by weight of one or more wetting agents, about 1% to about 3% by weight of one or more dispersing agents, about 0.1% to about 0.2% by weight antifoam agent, about 5% to about 7% by weight antifreeze agent, about 0.1% to about 0.2% by weight thickening agent, about 0.1% to about 0.2% by weight preservative, and about 30% to about 49% by weight diluent. Kovar et al. further teach in example 1 that the acrylic graft copolymer is 4% of the composition, the alkylphenol ethoxylate free nonionic wetter is 2% of the composition, propylene glycol is 6% of the composition, the thickening agent is 0.15% of the composition, and the 1,2-benzisothiazolin-3-one preservative is 0.1% of the composition (about 0.2%). Based on these teachings, one of ordinary skill in the art would have been motivated to use the teachings of Kovar et al. to determine the starting point to adjust the components to formulate the optimal herbicidal composition, with a reasonable expectation of success, as a person with ordinary skill has good reason to pursue known options within his or technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the Fierce Herbicide Label (2016, Valent, Fierce) in view of Lee et al. Abstract (CN 104396982 Derwent Abstract, Lee et al.), Shroff et al. (US 2016/0174551) and CN10229321 (Zhang, with translation) as applied to claims 1-10, 12 and 14-15 above, and further in view of Kovar et al. (WO 2017/083409) and Veegum®/Van Gel®: The Products (2015, RT Vanderbilt).
Applicant’s Invention
Applicant claims an aqueous herbicidal composition comprising: only three active ingredients consisting of metribuzin; flumioxazin; and pyroxasulfone; a salting-out agent; and polyvinyl alcohol. Applicant claims the composition further comprises an acrylic graft copolymer, an alkylphenol ethoxylate free nonionic wetter; propylene glycol, silicon emulsion, 1,2-benzisothiazolin-3-one and magnesium aluminum silicate and hydroxyethyl cellulose. 
Determination of the scope of the content of the prior art
(MPEP 2141.01)
The teachings of the Fierce Herbicide Label, Lee et al. Abstract, Shroff et al., and Zhang with respect to the 35 U.S.C. 103(a) rejection is hereby incorporated and are therefore applied in the instant rejection as discussed above. 
Ascertainment of the difference between the prior art and the claims
	(MPEP 2141.02)
The Fierce Herbicide Label (2016, Valent, Fierce), Lee et al. Abstract, Shroff et al., and Zhang do not specifically disclose the composition comprises an acrylic graft copolymer, an alkylphenol ethoxylate free nonionic wetter, hydroxyethyl cellulose or the concentrations of the aqueous herbicidal suspension a claimed in claim 13. It is for this reason Kovar et al. and Veegum®/Van Gel®: The Products (2015, RT Vanderbilt) are added as secondary references.
The teachings of Kover et al. with respect to the 35 U.S.C. 103(a) rejection is hereby incorporated and are therefore applied in the instant rejection as discussed above. 
Veegum®/Van Gel®: The Products teach VEEGUM AND VAN GEL products are often used synergistically with organic thickeners. VEEGUM and VAN GEL are magnesium aluminum silicate. VAN GEL and xanthan gum combinations are widely used to stabilize flowable concentrated agricultural pesticide suspensions (page 7, paragraphs 1 and 2). The table provides suggested weight-to-weight ratios of VEEGUM and VAN GEL products that will produce beneficial synergistic effects (page 7, paragraph 4). The suggested ratio of VEEGUM or VAN GEL with hydroxyethyl cellulose is 1:1 (page 7, Table) (hydroxyethyl cellulose, magnesium silicate).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Fierce, Lee et al., Shroff et al., Zhang and Kovar et al. and formulate a composition that comprises an acrylic graft polymer and an alkylphenol ethoxylate free nonionic wetter in the compositions taught by Fierce, as modified by Lee et al., Shroff et al., and Zhang. Fierce teaches Fierce Herbicide comprises pyroxasulfone, flumioxazin and is tank-mixed with metribuzin to control undesirable vegetation is soybean crops. Fierce teaches that additives can be added to the mixtures. One of ordinary skill in the art before the effective filing date of the invention would have been motivated to add an acrylic graft copolymer and an alkylphenol ethoxylate free nonionic wetter to the composition because Fierce teaches that other components are added to the composition, including nonionic surfactants. One of ordinary skill in the art would have been motivated to add the specific acrylic graft copolymer and alkylphenol ethoxylate free nonionic wetter to the composition because Kovar et al. specifically teach that they are added to aqueous compositions comprising flumioxazin and metribuzin, two of the components of the composition taught by Fierce, as exemplary dispersing agents and wetting agents, ATLOX™ 4894 and ATLOX™ 4913, respectively. As one of ordinary skill in the art would have been motivated to use them in the compositions taught by Fierce, with a reasonable expectation of success. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Fierce, Lee et al., Shroff et al., Zhang, Kovar et al. and Veegum®/Van Gel®: The Products and use hydroxyethyl cellulose in the compositions taught by Fierce, as modified by Lee et al., Shroff et al., and Zhang. Fierce teaches Fierce Herbicide comprises pyroxasulfone, flumioxazin and is tank-mixed with metribuzin to control undesirable vegetation is soybean crops. Fierce teaches that additives can be added to the mixtures. One of ordinary skill in the art before the effective filing date of the invention would have been motivated to use hydroxyethyl cellulose in the composition taught by Fierce, as modified by Lee et al., Shroff et al. and Zhang because thickeners, such as polysaccharides and Veegum® which is magnesium aluminum silicate, are known additives used in agricultural formulation. Lee et al. Derwent Abstract teach that hydroxyl ethyl cellulose, xanthan gum and magnesium aluminum silicate are functional equivalent thickeners. As such, one of ordinary skill in the art would have been motivated to use any of the known thickeners in combination in the mixtures taught by Fierce. This is further evidenced by the teachings of Veegum®/Van Gel®: The Products, which teaches that the combination of VEEGUM® or VAN GEL®, magnesium aluminum silicate, and organic thickeners work together synergistically. Veegum®/Van Gel®: The Products teach the ratio of VEEGUM® or VAN GEL® with hydroxyethyl cellulose is 1:1 to produce beneficial synergistic effects in stabilized flowable concentration pesticidal suspensions. Therefore, it would have been obvious to one of ordinary skill in the art to use a combination of magnesium aluminum silicate and hydroxyethyl cellulose to produce beneficial synergistic effects in stabilized flowable concentration pesticidal (herbicidal) suspensions, with a reasonable expectation of success.
Regarding the concentrations of the components of the composition claimed in claim 13, one of ordinary skill in the art would have been motivated to use the claimed concentration of the components as a matter of experimentation and optimization. First of all, one of ordinary skill in the art would have been motivated to formulate a composition comprising metribuzin, flumioxazin, pyroxasulfone, an acrylic graft copolymer, an alkylphenol ethoxylate free nonionic water, a silicone compound, 1, 2-benziosothiazolin-3-one, propylene glycol, magnesium aluminum silicate and hydroxyethyl cellulose based on the teachings of Fierce, Lee et al., Shroff et al., Zhang and Kover et al., in combination, as these are all conventional additives used in formulating herbicidal compositions. Fierce teaches that flumioxazin is 33.5% of the composition, pyroxasulfone is 42.5% of the composition and other ingredients make us 24.0% of the composition. One of ordinary skill in the art would have been motivated to adjust the amount of flumioxazin, pyroxasulfone, and metribuzin in the composition to obtain the optimal herbicidal effect. As such, one of ordinary skill in the art would have been motivated to adjust a conventional working condition, such as determining effective amounts of the ingredients beneficially taught by the cited references. It also would have been obvious to one of ordinary skill in the art to use the teachings of the prior art to determine the result effective amounts of the other components of the composition. Specifically one of ordinary skill in the art would have looked to the teaching of Kovar et al. to determine the amount of each of the auxiliary components in the composition. Kovar et al. teach the compositions comprise about 3% to about 5% by weight of one or more wetting agents, about 1% to about 3% by weight of one or more dispersing agents, about 0.1% to about 0.2% by weight antifoam agent, about 5% to about 7% by weight antifreeze agent, about 0.1% to about 0.2% by weight thickening agent, about 0.1% to about 0.2% by weight preservative, and about 30% to about 49% by weight diluent. Kovar et al. further teach in example 1 that the acrylic graft copolymer is 4% of the composition, the alkylphenol ethoxylate free nonionic wetter is 2% of the composition, propylene glycol is 6% of the composition, the thickening agent is 0.15% of the composition, and the 1,2-benzisothiazolin-3-one preservative is 0.1% of the composition (about 0.2%). Based on these teachings, one of ordinary skill in the art would have been motivated to use the teachings of Kovar et al. to determine the starting point to adjust the components to formulate the optimal herbicidal composition, including the amount of the silicone component, with a reasonable expectation of success, as a person with ordinary skill has good reason to pursue known options within his or technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDRIAE M HOLT/
Examiner, Art Unit 1616 

/JOHN PAK/Primary Examiner, Art Unit 1699